EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1 (p 30, line 17), change “in a case where” to - - when - -;
In claim 1 (p 30, line 20), change “when a” to - - a - -.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A1 in the reply filed on 5/27/22 is acknowledged.
This application is in condition for allowance except for the presence of claims 6-16 are directed to a species and/or invention non-elected without traverse.  Accordingly, claims 6-16 been cancelled.
Examiner notes that method claims 10-16 are not rejoined in this action because they do not require all limitations of an allowable product claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 9/14/20 and 3/26/22.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “101” has been used to designate both the substrate and insulating layers (in at least Figs. 4-28).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach the instant invention, particularly characterized in claim 1 by the limitation of when a concentration of the dopant in the first semiconductor layer is measured along an imaginary straight line that extends in the second direction,  a point on the imaginary straight line at which the concentration of the dopant has a maximum value is defined as a first point, a point on the imaginary straight line at which the concentration of the dopant has a minimum value in a region closer to the first conducting layer than the first point is defined as a second point, and a point on the imaginary straight line at which the concentration of the dopant has a minimum value in a region farther from the first conducting layer than the first point is defined as a third point, wherein a distance from the second point to an end portion of the first semiconductor layer on the first conducting layer side is smaller than a distance from the second point to an end portion of the first semiconductor layer on an opposite side of the first conducting layer, and a distance from the third point to the end portion of the first semiconductor layer on the first conducting layer side is greater than a distance from the third point to the end portion of the first semiconductor layer on the opposite side of the first conducting layer.  Claims 2-5 depend on claim 1.
The closest prior art is Kim et al. (U.S. 2012/0112260 A1; “Kim”).  Kim discloses a semiconductor memory device comprising a first semiconductor layer (154, 157, Fig. 3) with a varied dopant concentration profile (Fig. 4-7; [0067]-[0070]).  However, the dopant concentration varies along an imaginary straight line that extends in a first (vertical) direction and not the second (horizontal) direction as claimed in the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        8/19/2022